        Case 2:21-cr-00272-JFW Document 8 Filed 07/06/21 Page 1 of 1 Page ID #:42


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                 CRIMINAL MINUTES - ARRAIGNMENT
Case Number: 2:21-CR-00272                      Recorder: CS 07/06/2021                         Date: 07/06/2021

Present: The Honorable Steve Kim, U.S. Magistrate Judge

Court Clerk: Connie G. Chung                                    Assistant U.S. Attorney: Solomon Kim by VTC

 United States of America v.         Attorney Present for Defendant(s)          Language              Interpreter
 JONATHAN LEE SMITH                  ANTHONY PACHECO
      BOND-PRESENT BY                    RETAINED BY VTC
 VTC


PROCEEDINGS: ARRAIGNMENT OF DEFENDANT(S) AND ASSIGNMENT OF CASE .

Deft is arraigned and states true name is the name on the charging document.




Defendant is given a copy of the Information and acknowledges having been read or having received a copy of the
Information and waives the reading thereof.
Waiver of Indictment submitted, accepted by the Court and filed.

Defendant pleads not guilty to all counts in the Information.

This case is assigned to the calendar of District Judge John F. Walter.
It is ordered that the following date(s) and time(s) are set:
Guilty Plea and Setting of all other proceedings 08/31/2021 at 8:00 AM
Defendant and counsel are ordered to appear before said judge at the time and date indicated.


Counsel are to immediately email the clerk to obtain further instructions from the Court. Counsel should include in the
email the defendant(s) name; case number; bond/custody status; where defendant is housed if in custody; interpreter
needs; trial date; and attach a copy of signed/filed waiver of indictment. Obtain retained counsel’s telephone number and
e-mail address or attach business card.




                                                                         First Appearance/Appointment of Counsel: 00 : 00
                                                                                                               PIA: 00 : 02
                                                                                      Initials of Deputy Clerk: CC by TRB




CR-85 (09/12)                                CRIMINAL MINUTES - ARRAIGNMENT                                         Page 1 of 1
